DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on October 19, 2021.

Claim Objections
Claim 13 is objected to because of the following informalities: the limitation appears to read “the second surface of the substrate” and “the second surface of the substrate opposing the first surface of the substrate” is redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.												As to claim 9, the limitation “further comprising a thermal interface material between the power stage and the first surface of the substrate” appears to recite an additional material of the thermal interface material is between the power stage and the first surface of the substrate in view of the adhesive that is between the power stage and the first surface of the substrate recited in claim 1. However, [0068] of the Specification appears to disclose the recited “adhesive” and “thermal interface material” are directed to the same element 13, 15. It is not clear whether the recited “further comprising” is actually directed to the adhesive already recited and does not further limit the claimed package such that the limitation renders the claim indefinite and clarification is required. For the purpose of examination, the limitation is interpreted in view of the disclosure in [0068].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0056562 A1 to Skrzypchak (“Skrzypchak”) in view of U.S. Patent Application Publication No. 2017/0331371 A1 to Parto (“Parto”), U.S. Patent Application Publication No. 2018/0040593 A1 to Zhou et al. (“Zhou”), and U.S. Patent Application Publication No. 2013/0001797 A1 to Choi et al. (“Choi”).								As to claim 1, Skrzypchak discloses a semiconductor package comprising: a substrate (14) forming a first surface (inside) and a second surface (outside) that  substrate layer (12) and the substrate (14); and a die (16) mounted on a second surface of the substrate layer (12) opposite the power stage (16) such that the die (16) is electrically connected to the control circuit conductors, wherein an output of the die (16) is electrically connected to an input of the power stage (16) via the control circuit conductors (See Fig. 1, Fig. 2, ¶ 0014, ¶ 0016, ¶ 0017, ¶ 0020) (Notes: the substrate is a support element to accommodate circuit elements formed thereon. The “power stage” is interpreted as a power supply element as the limitation “stage” does not specify any particular physical structure. Further, the printed circuit board/circuit is known to provide interconnections, where power and control conductors are embedded and routed in the printed circuit board/circuit and separated by insulating substrate layers. The power stage and die on the substrate layer/printed circuit board/circuit are interconnected via the substrate layer/printed circuit board/circuit such that the output of the die is electrically connected to the input of the power stage to form an integrated circuit and power supply. Lastly, the “via an adhesive” is met by having the encapsulant formed between the power stage and the first surface such that the power stage is immobile, especially after transforming from a fluid state to a solid state to encase the power stage and where the “adhesive” is not defined by any  substrate layer (150/200) and the substrate (170); and a die (104a-104b, 164) mounted on a second surface (158) of the substrate layer (150/200) opposite the power stage (104c-104d) such that the die (104a-104b, 164) is electrically connected to the control circuit conductors (¶ 0023, ¶ 0024), wherein an output of the die (104a-104b, 164) is electrically connected to an input of the power stage (104c-104d) via the control circuit conductors (¶ 0023, ¶ 0024) (See Zhou Fig. 4, ¶ 0023, ¶ 0024, ¶ 0025, ¶ 0027, ¶ 0028, ¶ 0029 and Choi Fig. 1, ¶ 0039) (Notes: the power stage and the die are interconnected through portions of circuit layers that are power stage conductors and control circuit conductors to properly integrate the functionalities of the power stage and the die. Further, the substrate As to claim 2, Skrzypchak in view of Zhou and Choi further discloses wherein the substrate layer (12/150/200) includes alignment features (20, 22) engaged with the set of terminals (18) protruding from the substrate (14) (See Skrzypchak Fig. 2, ¶ 0014) (Notes: the physical contact formed on the set of terminals provides adhesion and therefore alignment engaged thereon).									As to claim 3, Skrzypchak in view of Parto and Zhou further discloses wherein a grounded portion (107) of the power stage conductors (¶ 0023, ¶ 0024) is electrically connected to a grounded portion (107) of the control circuit conductors (121, 125/¶ 0023, ¶ 0024) via a ground pin (106) of the set of terminals (18) (See Skrzypchak Fig. 2, Parto Fig. 1, ¶ 0076, ¶ 0080, and Zhou ¶ 0023, ¶ 0024).					As to claim 4, Skrzypchak in view of Parto further discloses wherein the grounded portion (107) of the power stage conductors (¶ 0023, ¶ 0024), the ground pin (106) and the grounded portion (107) of the control circuit conductors (121, 125/¶ 0023, ¶ 0024) provide a ground return path for an electrical signal between the input of the power stage (16/123, 127/104c-104d) and the output of the die (16/113A/104a-104b, 164) (See Parto Fig. 1) (Notes: such a functionality is achieved by comparing Fig. 1 of Parto to FIG. 2 of the Drawings and may be intended-use).						As to claim 5, Skrzypchak in view of Parto and Zhou further discloses wherein the output of the die (16/113A/104a-104b, 164) is electrically connected to the input for the power stage (16/123, 127/104c-104d) via the control circuit conductors (121, 125/¶ As to claim 6, Skrzypchak in view of Parto and Zhou further discloses wherein the power stage (16/123, 127/104c-104d) is a first power stage (16/123/104c), the semiconductor package further comprising a second power stage (16/127/104d) physically and thermally coupled to the first surface (inside) of the substrate (14) such that the second power stage (16/127/104d) is between the substrate layer (12) and the substrate (14), wherein the first power stage (16/123/104c) is electrically connected to the second power stage (16/127/104d) via the power stage conductors (¶ 0023, ¶ 0024) (See Skrzypchak Fig. 2 and Parto Fig. 1).								As to claim 7, Skrzypchak in view of Zhou and Choi further discloses wherein the substrate layer (150/200) includes a first insulating substrate layer (laminated layers, ¶ 0023), and a second insulating substrate layer (laminated layers, ¶ 0023) on an opposite side of the power stage conductors (¶ 0023, ¶ 0024) relative to the first insulating substrate layer (laminated layers, ¶ 0023) (See Zhou ¶ 0023, ¶ 0024).			As to claim 8, Skrzypchak in view of Zhou further discloses wherein the control circuit conductors (¶ 0023, ¶ 0024) are on an outer surface of the substrate layer (12/150) (See Zhou Fig. 4).										As to claim 9, Skrzypchak discloses further comprising a thermal interface material (30) between the power stage (16) and the first surface (inside) of the substrate (14) (See Fig. 2) (Notes: the “thermal interface material” does not specify any particular material such that 30 in contact with the power stage and the substrate meets the As to claim 10, Skrzypchak in view of Zhou and Choi discloses further comprising: a first set of solder bumps (126) forming electrical connections between the power stage (16/104c-104d) and the substrate layer (12/150/200) (See Skrzypchak Fig. 2 and Zhou Fig. 4, ¶ 0018). 									As to claim 11, Skrzypchak in view of Parto, Zhou, and Choi discloses further comprising one or more passive components (141) of a sensing circuit (141) mounted on the second surface of the substrate layer (12/150/200) and electrically connected to the die (16/113A/104a-104b, 164) via the control circuit conductors (121, 125/¶ 0023, ¶ 0024) (See Parto Fig. 1, ¶ 0022, ¶ 0074) such that an overcurrent protection may be integrated.
As to claim 14, Skrzypchak in view of Parto further discloses wherein the power stage (16/123, 127) includes at least one a group consisting of: a field effect transistor (FET); a junction FET (JFET); a metal-oxide-semiconductor field-effect transistor (MOSFET); a metal-semiconductor field-effect transistor (MESFET); an insulated-gate bipolar transistor (IGBT); a bipolar junction transistor (BJT); a thyristor; an integrated gate commutated thyristor (IGCT); a silicon controlled rectified (SCR); a triode for alternating current (TRIAC); a high electron mobility transistor (HEMT); and a uni junction transistor (UJT) (See Parto Fig. 1, ¶ 0078).							As to claim 15, Skrzypchak in view of Parto further discloses wherein a voltage rating of the power stage (16/123, 127) is at least 80 volts (See Parto ¶ 0416) (Notes: such can be configured based on designs and requirements).					As to claim 17, Skrzypchak in view of Parto discloses further comprising a .													
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0056562 A1 to Skrzypchak (“Skrzypchak”), U.S. Patent Application Publication No. 2017/0331371 A1 to Parto (“Parto”), U.S. Patent Application Publication No. 2018/0040593 A1 to Zhou et al. (“Zhou”), and U.S. Patent Application Publication No. 2013/0001797 A1 to Choi et al. (“Choi”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2009/0218666 A1 to Yang (“Yang”). The teachings of Skrzypchak, Parto, Zhou, and Choi have been discussed above.				As to claim 13.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0056562 A1 to Skrzypchak (“Skrzypchak”), U.S. Patent Application Publication No. 2017/0331371 A1 to Parto (“Parto”), U.S. Patent Application Publication No. 2018/0040593 A1 to Zhou et al. (“Zhou”), and U.S. Patent Application Publication No. 2013/0001797 A1 to Choi et al. (“Choi”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0333835 A1 to Carcia et al. (“Carcia”). The teachings of Skrzypchak, Parto, Zhou, and Choi have been discussed above.		As to claim 16, although Skrzypchak, Parto, Zhou, and Choi do not further disclose wherein the substrate layer is a flexible substrate layer including a bend radius under 25 millimeters, Carcia does disclose wherein the substrate layer (33) is a flexible substrate layer (33) including a bend radius under 25 millimeters (See Fig. 9, ¶ 0011, ¶ 0123).														In view of the teaching of Carcia, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Skrzypchak, Parto, Zhou, and Choi to have wherein the substrate layer is a flexible substrate layer including a bend radius under 25 millimeters because having a flexible substrate layer of a small bend radius allows the substrate layer to be formed thin to reduce the overall device thickness (See ¶ 0011).	
Claims 1-2, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0116945 A1 to Minamio (“Minamio”) in view of U.S. Patent Application Publication No. 2017/0331371 A1 to Parto (“Parto”), and U.S. Patent Application Publication No. 2018/0040593 A1 to Zhou et al. (“Zhou”).								As to claim 1, Minamio discloses a semiconductor package comprising: a substrate (4, 10, 16, 17) forming a first surface (inside) and a second surface (outside) that opposes the first surface (inside); a set of terminals (5) protruding from the first surface (inside) of the substrate (4, 10, 16, 17); a power stage (11) directly attached to the first surface (inside) of the substrate (4, 10, 16, 17) via an adhesive (¶ 0040); a substrate layer (3) including at least one circuit layer forming power stage conductors and control circuit conductors, wherein the power stage (11) is mounted on a first surface (does not specify any direct contact such that “mounted on” can be via intermediate elements or rotation) of the substrate layer (3) such that the power stage (11) is electrically connected to the power stage conductors, wherein the power stage (11) is between the substrate layer (3) and the substrate (4, 10, 16, 17); and a die (8, 9) mounted on a second surface of the substrate layer (3) opposite the power stage (11) such that the die (8, 9) is electrically connected to the control circuit conductors, wherein an output of the die (8, 9) is electrically connected to an input of the power stage (11) via the control circuit conductors (See Fig. 1, Fig. 2, Fig. 7, ¶ 0031, ¶ 0034, ¶ 0035, ¶ 0036, ¶ 0037, ¶ 0040) (Notes: the substrate is a support element to accommodate circuit elements formed thereon. The “power stage” is interpreted as a power supply element as the limitation “stage” does not specify any particular physical structure. Further, the control substrate/printed circuit board/circuit is obvious to provide interconnections with the control terminal and the control/passive elements provided thereon, where power and control conductors are embedded and routed in the control substrate/printed circuit board/circuit and separated by insulating substrate layers. The  substrate layer (150) and the substrate (170); and a die (104a-104b, 164) mounted on a second surface (158) of the substrate layer (150/200) opposite the power stage (104c-104d) such that the die (104a-104b, 164) is electrically connected to the control circuit conductors (¶ 0023, ¶ 0024), wherein an output of the die (104a-104b, 164) is electrically connected to an input of the power stage (104c-104d) via the control circuit conductors (¶ 0023, ¶ 0024) (See Zhou Fig. 4, ¶ 0023, ¶ 0024, ¶ 0025, ¶ 0027, ¶ 0028, ¶ 0029) (Notes: the power stage and the die As to claim 2, Minamio in view of Zhou further discloses wherein the substrate layer (3/150) includes alignment features (7) engaged with the set of terminals (5) protruding from the substrate (4, 10, 16, 17) (See Minamio Fig. 1, ¶ 0035) (Notes: the physical contact formed on the set of terminals provides adhesion and therefore alignment engaged thereon).										As to claim 9, Minamio discloses further comprising a thermal interface material (¶ 0040) between the power stage (11) and the first surface (inside) of the substrate (4, 10, 16, 17) (See Fig. 1, ¶ 0040) (Notes: the “thermal interface material” does not specify any particular material such that 30 in contact with the power stage and the substrate meets the limitation).											As to claim 12, Minamio discloses further comprising a mold compound (15) at least partially covering the power stage (11), the die (8, 9), the substrate layer (3) and the substrate (4, 10, 16, 17) with the second surface (outside) of the substrate (4, 10, 16, 17) exposed (See Fig. 1, Fig. 7) (Notes: rotating 180º at least partially covering the die and the substrate layer. Further, it would have been obvious to one of ordinary skill in the art by further providing a mold compound on the die and the substrate layer improves the protection and isolation of the die and the substrate layer (See Sakamoto et al. (US 2009/0086454 A1)).									As to claim 13, Minamio discloses further comprising a heat sink (25) physically and thermally coupled to a second surface (outside) of the substrate (4, 10, 16, 17), the second surface (outside) of the substrate (4, 10, 16, 17) opposing the first surface (inside) of the substrate (4, 10, 16, 17) (See Fig. 7, ¶ 0031).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0116945 A1 to Minamio (“Minamio”) in view of U.S. Patent Application Publication No. 2017/0331371 A1 to Parto (“Parto”), U.S. Patent Application Publication No. 2018/0040593 A1 to Zhou et al. (“Zhou”) and U.S. Patent Application Publication No. 2013/0001797 A1 to Choi et al. (“Choi”).												As to claim 21, although Minamio discloses a semiconductor package comprising: a substrate (4, 10, 16, 17) forming a first surface (inside) of the substrate (4, 10, 16, 17), and a second surface (outside) of the substrate (4, 10, 16, 17), the second surface (outside) of the substrate (4, 10, 16, 17) opposing the first surface (inside) of the substrate (4, 10, 16, 17); a set of terminals (5) protruding from the first surface (inside) of the substrate (4, 10, 16, 17); a first die (11) forming a first power stage (11) directly attached via an adhesive (¶ 0040) to the first surface (inside) of the substrate (4, 10, 16, 17); a second die (11) forming a second power stage (11) directly attached via an adhesive (¶ 0040) to the first surface (inside) of the substrate (4, 10, 16, 17); a flexible circuit (3) including a power stage circuit layer and a control circuit layer separated by a flexible insulating substrate layer; wherein the first die (11) is mounted on (does not specify any direct contact such that “mounted on” can be via intermediate elements or rotation) a first surface of the flexible circuit (3) such that the first power stage (11) is .

Response to Arguments
Applicant's arguments with respect to claims 1 and 21 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Ameen et al. (US 5,241,454).	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/DAVID CHEN/Primary Examiner, Art Unit 2815